Exhibit 99.1 PDL BioPharma, Inc. SPC Status Report Country Drug Underlying Patent No. SPC App. No. Austria HERCEPTIN® (Trastuzumab) E133452 SZ36/2000 Belgium HERCEPTIN® (Trastuzumab) EP0451216 2000C/026 Germany HERCEPTIN® (Trastuzumab) Denmark HERCEPTIN® (Trastuzumab) PR174317 CA 2003 00007 Spain HERCEPTIN® (Trastuzumab) 2081974T3 C200000026 Finland HERCEPTIN® (Trastuzumab) FI108797 L2002 0008 France HERCEPTIN® (Trastuzumab) EP0451216 00C0035 Great Britain HERCEPTIN® (Trastuzumab) GB0451216 SPC/GB00/032 Greece HERCEPTIN® (Trastuzumab) Ireland HERCEPTIN® (Trastuzumab) 2003/006 Italy HERCEPTIN® (Trastuzumab) EP0451216 UB2000CCP708 Luxembourg HERCEPTIN® (Trastuzumab) EP0451216 Netherlands HERCEPTIN® (Trastuzumab) EP0451216 Norway HERCEPTIN® (Trastuzumab) SPC/NO2001024 Portugal HERCEPTIN® (Trastuzumab) PT 92758 79 Sweden HERCEPTIN® (Trastuzumab) SE0451216 0090024-1 Austria XOLAIR® (Omalizumab) E133452 SZ42/2005 Belgium XOLAIR® (Omalizumab) EP0451216 2005C/038 Switzerland XOLAIR® (Omalizumab) EP0451216 C00451216/04 Germany XOLAIR® (Omalizumab) Denmark XOLAIR® (Omalizumab) PR174317 CA 2005 00051 Spain XOLAIR® (Omalizumab) 2081974T3 C200500046 Finland XOLAIR® (Omalizumab) FI108797 L20050028 France XOLAIR® (Omalizumab) EP0451216 05C0046 Great Britain XOLAIR® (Omalizumab) GB0451216 SPC/GB05/052 Hungary XOLAIR® (Omalizumab) S0500022 Ireland XOLAIR® (Omalizumab) 2005/031 Italy XOLAIR® (Omalizumab) EP0451216 UB2006CCP903 Luxembourg XOLAIR® (Omalizumab) EP0451216 Netherlands XOLAIR® (Omalizumab) EP0451216 Norway XOLAIR® (Omalizumab) SPC/NO2005026 Portugal XOLAIR® (Omalizumab) PT 92758 Sweden XOLAIR® (Omalizumab) SE0451216 0590038-6 Slovenia XOLAIR® (Omalizumab) SI 8912489 C-200640004 Austria AVASTIN® (Bevacizumab) E133452 SZ 6/2005 Belgium AVASTIN® (Bevacizumab) EP0451216 2005C/004 Switzerland AVASTIN® (Bevacizumab) EP0451216 C00451216/03 Germany AVASTIN® (Bevacizumab) 12 2 1 PDL BioPharma, Inc. SPC Status Report Country Drug Underlying Patent No. SPC App. No. Denmark AVASTIN® (Bevacizumab) PR174317 CA 2005 00006 Spain AVASTIN® (Bevacizumab) 2081974T3 C200500004 Finland AVASTIN® (Bevacizumab) FI108797 L20050004 France AVASTIN® (Bevacizumab) EP0451216 05C0004 Great Britain AVASTIN® (Bevacizumab) GB0451216 SPC/GB05/009 Hungary AVASTIN® (Bevacizumab) S0500005 Ireland AVASTIN® (Bevacizumab) 2005/007 Italy AVASTIN® (Bevacizumab) EP0451216 CU-B2005CCP865 Luxembourg AVASTIN® (Bevacizumab) EP0451216 91 139 Netherlands AVASTIN® (Bevacizumab) EP0451216 Norway AVASTIN® (Bevacizumab) SPC/NO2005005 Portugal AVASTIN® (Bevacizumab) PT 92758 Sweden AVASTIN® (Bevacizumab) SE0451216 0590004-8 Slovenia AVASTIN® (Bevacizumab) SI 8912489 C-200540007 Austria TYSABRI® (natalizumab) E133452 SZ26/2006 Belgium TYSABRI® (natalizumab) EP0451216 2006C/024 Germany TYSABRI® (natalizumab) Denmark TYSABRI® (natalizumab) PR174317 CA 200600022 Spain TYSABRI® (natalizumab) 2081974T3 C200600026 Finland TYSABRI® (natalizumab) FI108797 L20060010 France TYSABRI® (natalizumab) EP0451216 06C0028 Great Britain TYSABRI® (natalizumab) GB0451216 SPC/GB/06/027 Hungary TYSABRI® (natalizumab) S0600007 Ireland TYSABRI® (natalizumab) 2006/027 Italy TYSABRI® (natalizumab) EP0451216 C-UB2006CCP929 Luxembourg TYSABRI® (natalizumab) EP0451216 Netherlands TYSABRI® (natalizumab) EP0451216 Norway TYSABRI® (natalizumab) SPC/NO2006009 Portugal TYSABRI® (natalizumab) PT 92758 Sweden TYSABRI® (natalizumab) SE0451216 0690023-7 Slovenia TYSABRI® (natalizumab) SI 8912489 C-200640013 Switzerland TYSABRI® (natalizumab) EP0451216 C00451216/05 Austria LUCENTIS® (Ranibizumab) E133452 SZ36/2007 Belgium LUCENTIS® (Ranibizumab) EP0451216 2007C/030 Bulgaria LUCENTIS® (Ranibizumab) BG61095 07/041 Germany LUCENTIS® (Ranibizumab) Denmark LUCENTIS® (Ranibizumab) PR174317 CA 2007 00029 Spain LUCENTIS® (Ranibizumab) 2081974T3 C200700020 2 PDL BioPharma, Inc. SPC Status Report Country Drug Underlying Patent No. SPC App. No. Finland LUCENTIS® (Ranibizumab) FI108797 L20070013 France LUCENTIS® (Ranibizumab) EP0451216 07C0029 Great Britain LUCENTIS® (Ranibizumab) GB0451216 SPC/GB07/033 Hungary LUCENTIS® (Ranibizumab) S070003 Ireland LUCENTIS® (Ranibizumab) 2007/019 Italy LUCENTIS® (Ranibizumab) EP0451216 UB2007CCP969 Luxembourg LUCENTIS® (Ranibizumab) EP0451216 Netherlands LUCENTIS® (Ranibizumab) EP0451216 Norway LUCENTIS® (Ranibizumab) SPC/NO2007006 Portugal LUCENTIS® (Ranibizumab) PT 92758 Sweden LUCENTIS® (Ranibizumab) SE0451216 0790030-1 Slovenia LUCENTIS® (Ranibizumab) SI 8912489 C-200740008 3
